United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 18, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-20651
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROBERT DAVIS,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-140-1
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Robert Davis, federal prisoner number 97410-079, appeals the

district court’s denial of his motion to disclose the grand jury

transcript.    Davis has not shown that the district court had

jurisdiction to grant his motion requesting grand jury

transcripts in connection with a judicial proceeding.       United

States v. Carvajal, 989 F.2d 170, 170 (5th Cir. 1993).       Moreover,

he has not alleged that the material is needed to avoid a

possible injustice in another judicial proceeding, and he cannot

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20651
                                -2-

conduct a “fishing expedition” to find something that may support

further relief under 28 U.S.C. § 2255.    See id.

     APPEAL DISMISSED.   See 5TH CIR. R. 42.2.